Title: To Benjamin Franklin from Thomas Cushing, 16 June 1773
From: Cushing, Thomas
To: Franklin, Benjamin


Sir:
Boston June 16. 1773
Inclosed you have a report of a Committee upon the Letters lately laid before our House of Representatives, they have not as yet pass’d upon them. The Time assigned for Considering this Report is at 3 o Clock this afternoon. It is probable the most if not all of them will Pass by a great Majority.
To Benj Franklin Esq.
 
Notation: Thos Cushing to Dr. Franklin June 16. 1773
